Exhibit 10.1


TENTH AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT


This Tenth Amendment to Amended and Restated Revolving Credit Agreement (herein,
the “Amendment”) is entered into as of July 12, 2016, by and among World
Acceptance Corporation, a South Carolina corporation (the “Borrower”), Wells
Fargo Bank, National Association together with the other financial institutions
a party hereto (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent and Collateral Agent for the Lenders (the “Administrative
Agent”).


PRELIMINARY STATEMENTS


A.The Borrower, the Lenders, and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit Agreement, dated as of September
17, 2010, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.


B.The Borrower has requested that the Lenders agree to make certain amendments
to the Credit Agreement, and the Lenders are willing to do so under the terms
and conditions set forth in this Amendment.




Now Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


Section 1.Capital One.


Upon the effectiveness of this Amendment, (a) Borrower shall repay all amounts
owing to Capital One, National Association (“Capital One”) under the Credit
Agreement ($__________), (b) Capital One shall cease to be a Lender under the
Credit Agreement and Loan Documents, (c) Capital One shall have relinquished its
rights (other than rights to indemnification referred to in the Credit
Agreement) and be released from its obligations as a Lender under the Credit
Agreement and (d) each remaining Lender’s portion of the outstanding Obligations
shall be reflective of, and in accordance with, each such Lender’s Commitment
Percentage of the Obligations as calculated by the terms of the Credit Agreement
(as amended hereby).


Section 2.Amendments.


Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
2.1The following new Section 2.14 is added to the Credit Agreement (Accordion
Facility):


Section 2.14    Accordion Facility. Subject to the terms and conditions set
forth herein below, the Borrower shall have a right at any time to increase the
aggregate amount of the Commitment (the “Accordion Increase”) in an amount
acceptable to the Administrative Agent in its commercially reasonable
discretion; provided, however, that the aggregate amount of the Accordion
Increase shall not result in the aggregate amount of the Commitment to exceed
$500,000,000. The following additional terms and conditions shall apply to the
Accordion Increase:
(a)the Accordion Increase shall constitute additional Obligations and shall be
secured and guaranteed with the other Obligations on a pari passu basis by the
Collateral;


(b)the Borrower shall execute a new Note in favor of any new Lender or any
existing Lender whose Commitment is increased, as well as any





--------------------------------------------------------------------------------



other legal documentation and modification documents reasonably requested by the
Administrative Agent to consummate the Accordion Increase;


(c)unless otherwise provided by the Administrative Agent, the Accordion Increase
shall be subject to the same terms (including interest rate and maturity date)
as the existing Loan;


(d)all documents, organizational documents and other documents evidencing and
contemplated by the Accordion Increase shall be in form and substance reasonably
acceptable to the Administrative Agent and the Borrower;


(e)the Borrower shall have delivered all due diligence materials and other
deliverables reasonably requested by the Administrative Agent;


(f)no Default or Event of Default shall have occurred that has not been waived
by Lenders pursuant to the terms hereof;


(g)the Administrative Agent shall have received from the Borrower updated
financial statements and projections and a certificate, in each case in form and
substance reasonably satisfactory to the Administrative Agent, demonstrating
that, after giving effect to the Accordion Increase on a pro forma basis, the
Borrower will be in compliance with all financial covenants set forth herein;


(h)the Accordion Increase shall be subject to the ability of the Administrative
Agent to syndicate the Accordion Increase and/or encourage the Lender(s) to
increase their Commitment(s), using Administrative Agent’s reasonable efforts in
light of then-current market conditions;


(i)the Borrower shall have paid any fees owing to the lender(s) participating in
the Accordion Increase; provided, however, any existing Lender participating in
an Accordion Increase effective on or after March 31, 2017 with a Commitment to
be decreased on March 31, 2017 in accordance with Schedule 1.1 of this Agreement
(including any such existing Lender who participates by electing not to decrease
its Commitment on such date) shall be entitled to a fee equal to 20 basis points
on the portion of the Accordion Increase up to its Commitment as of June 30,
2016; and


(j)    the Administrative Agent shall have received such other due diligence and
credit committee approvals as it may require with results satisfactory to the
Administrative Agent in its sole and absolute discretion.
Participation in the Accordion Increase shall be offered first to each of the
existing Lenders in an amount equal to each Lender’s Commitment Percentage of
the Accordion Increase, but no such Lender shall have any obligation to provide
all or any portion of the Accordion Increase. If the amount of the Accordion
Increase requested by the Borrower shall exceed the Commitments which the
existing Lenders are willing to provide with respect to the Accordion Increase,
then the Administrative Agent may invite other banks or lending institutions
acceptable to the Administrative Agent and the Borrower to join this Agreement
as Lenders hereunder for the portion of such Accordion Increase not provided by
the existing Lenders; provided, however, that such other banks, or financial
institutions shall enter into such joinder agreements to give effect thereto as
the Administrative Agent and the Borrower may reasonably request. The
Administrative Agent is authorized to enter into, on behalf of Lenders, any
amendment to this Agreement or any other




-2-



--------------------------------------------------------------------------------



Loan Document as may be necessary to incorporate the terms of the Accordion
Increase in accordance with the terms hereof.
2.2The following definitions in Section 5.1 of the Credit Agreement
(Definitions) shall be amended and restated as follows:


“Commitment" means, as to any Lender, the obligation of such Lender to make
Loans under the Revolving Credit in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as such Commitments may
be reduced or modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.9 hereof). The Borrower and the
Lenders acknowledge and agree that the Commitments of the Lenders aggregate (a)
$460,000,000 commencing July 12, 2016 and continuing through and including March
30, 2017 and (c) $370,000,000 commencing March 31, 2017 and thereafter (subject
in each case to any reductions of the Commitments pursuant to Section 2.9 or any
increases of the Commitments pursuant to Section 2.14).


“Restricted Subsidiary” means the Insurance Subsidiary, if any, and any other
Subsidiary (a) which is organized under the laws of the United States or any
State thereof, (b) which conducts substantially all of its business and has
substantially all of its assets within the United States, and (c) of which 100%
(by number of votes) of the Voting Stock is owned by the Borrower and/or one or
more Restricted Subsidiaries. Notwithstanding clauses (a), (b) and (c) above,
“Restricted Subsidiary” shall include all Subsidiaries (including those
organized under the laws of Mexico) solely for purposes of Section 8.20(a),
Section 8.20(b) and Section 8.20(c) and for purposes of calculating financial
convenants in Section 8.7, Section 8.8 and Section 8.10 (and the definitions
related thereto).


“Termination Date” means June 15, 2018, or such earlier date on which the
Commitments are terminated in whole pursuant to Sections 2.9, 9.3 or 9.4 hereof.


2.3The following clause (m) is added to the Consolidated Adjusted Net Income
definition in Section 5.1 of the Credit Agreement:


(m)    the excess, if any, of (A) net charge‑offs of the Borrower and its
Restricted Subsidiaries over the twelve‑month period ending with such date over
(B) provision for loan losses of the Borrower and its Restricted Subsidiaries
over the twelve-month period ending with such date.
2.4Section 8.7 of the Credit Agreement (Consolidated Net Worth) shall be amended
and restated as follows:


Section 8.7    Consolidated Net Worth. The Borrower will at all times keep and
maintain Consolidated Net Worth at an amount not less than the Minimum Net
Worth. For purposes of this Section, “Minimum Net Worth” shall be (a)
$265,000,000 through and including June 29, 2016 and (b) $330,000,000 thereafter
(such amount to be increased on an annual basis upon the Administrative Agent’s
receipt of the Borrower’s annual audited financial statements by an amount equal
to 50% of the Borrowers’ Consolidated Net Income for the prior fiscal year).
2.5Section 8.8(b) of the Credit Agreement (Loan Loss Reserves) shall be amended
and restated as follows:


(b)    Loan Loss Reserves. As of the end of each fiscal quarter, provision for
loan losses of the Borrower and its Restricted Subsidiaries for the




-3-



--------------------------------------------------------------------------------



four fiscal quarters then ending shall equal or exceed the net loan charge off
for the corresponding period; provided, the failure to comply with this Section
8.8(b) shall not, in itself, constitute an Event of Default so long as such
shortfalls are deducted in the determination of the Consolidated Adjusted Net
Income.


2.6Schedule 1.1 of the Credit Agreement (Commitments) shall be amended and
restated in its entirety to read as set forth on Schedule 1.1 attached hereto
and made a part hereof.


Section 3.Conditions Precedent.


The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent (the date on which the following conditions
precedent have been satisfied being referred to herein as the “Effective Date”):
3.1The Borrower and the Lenders, shall have executed and delivered this
Amendment to the Administrative Agent.


3.2The Restricted Subsidiaries parties to the Subsidiary Guaranty Agreement
shall have executed and delivered to the Administrative Agent their consent to
this Amendment in the form set forth below.


3.3The Borrower shall have paid to Administrative Agent the non-refundable fee
in the amount and for the account of the Lenders as set forth on Schedule A
attached hereto, which fees shall be fully earned by such Lenders upon the
effectiveness of this Amendment.


3.4Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.


Section 4.Representations.


In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Administrative Agent, the Collateral Agent,
and the Lenders that as of the date hereof, (a) the representations and
warranties set forth in Section 6 of the Credit Agreement and in the other Loan
Documents are and shall be and remain true and correct (except that the
representations contained in Section 6.6 shall be deemed to refer to the most
recent financial statements of the Borrower delivered to the Agent) and (b) the
Borrower and the Guarantors are in compliance with the terms and conditions of
the Credit Agreement and the other Loan Documents and no Default or Event of
Default exists or shall result after giving effect to this Amendment.
Section 5.Miscellaneous.


5.1    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.


5.2    The Borrower heretofore executed and delivered, among other things, the
Company Security Agreement and hereby acknowledges and agrees that the security
interests and liens created and provided for therein secure the payment and
performance of the Obligations under the Credit Agreement as amended hereby,
which are entitled to all of the benefits and privileges set forth therein.
Without limiting the foregoing, the Borrower acknowledges that the “Secured
Indebtedness” as defined in, and secured by the Collateral pursuant to, the
Company Security Agreement shall be deemed amended to include all “Obligations”
as defined in the Credit Agreement as amended hereby.






-4-



--------------------------------------------------------------------------------



5.3    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment and the other instruments
and documents to be executed and delivered in connection herewith, including the
fees and expenses of counsel for the Administrative Agent.


5.4     This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of a
Portable Document Format File (also known as an “PDF” file) shall be effective
as delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois (without regard to principles of conflicts of laws).


[SIGNATURE PAGE TO FOLLOW]




-5-



--------------------------------------------------------------------------------





This Amendment is entered into as of the date and year first above written.
 
WORLD ACCEPTANCE CORPORATION
 
By
/s/ Janet Lewis Matricciani


 
Janet Lewis Matricciani
Chief Executive Officer



Accepted and agreed to:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent
 
By
/s/ William M. Laird
 
William M. Laird, Senior Vice President





 
BANK OF AMERICA, N.A.
 
By
/s/ Bruce Jenks


 
Name: Bruce Jenks
Title: Senior Vice President


 
 
 
BANK OF MONTREAL
 
By
/s/ Michael S. Cameli


 
Name: Michael S. Cameli
Title: Director
 
 
 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
 
By
/s/ Stephanie Bowman


 
Name: Stephanie Bowman
Title: Senior Vice President
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
By
/s/ Micah Dickey


 
Name: Micah Dickey
Title: Vice President







-6-



--------------------------------------------------------------------------------





Acknowledgment and Consent
Each of the undersigned is a Restricted Subsidiary of World Acceptance
Corporation who has executed and delivered to the Collateral Agent, the
Administrative Agent, and the Lenders the Subsidiary Guaranty Agreement and the
Subsidiary Security Agreement. Each of the undersigned hereby acknowledges and
consents to the Ninth Amendment to Amended and Restated Revolving Credit
Agreement set forth above and confirms that the Loan Documents executed by it,
and all of its obligations thereunder, remain in full force and effect, and that
the security interests and liens created and provided for therein continue to
secure the payment and performance of the Obligations of the Borrower under the
Credit Agreement after giving effect to the Amendment.


Dated as of July 12, 2016.


[Signature Page to Acknowledgment and Consent to Follow]




-7-



--------------------------------------------------------------------------------





Each of the undersigned acknowledges that the Collateral Agent, the
Administrative Agent, and the Lenders are relying on the foregoing in entering
into the Ninth Amendment to Amended and Restated Revolving Credit Agreement set
forth above.


Dated as of July 12, 2016.


 
 
World Acceptance Corporation of Alabama
 
World Acceptance Corporation of Missouri
 
World Finance Corporation of Georgia
 
World Finance Corporation of Louisiana


 
World Acceptance Corporation of Oklahoma, Inc.
 
World Finance Company of South Carolina, LLC
 
World Finance Corporation of Tennessee
 
WFC of South Carolina, Inc.
 
World Finance Corporation of Illinois
 
World Finance Corporation of New Mexico
 
World Finance Company of Kentucky LLC
 
World Finance Corporation of Colorado
 
World Finance Corporation of Wisconsin
 
WFC Services, Inc.
 
World Finance Corporation of Texas
 
World Finance Company of Indiana, LLC


 
World Finance Company of Mississippi, LLC


 
World Finance Company of Idaho, LLC



 
By
/s/ Janet Lewis Matricciani


 
Janet Lewis Matricciani
Chief Executive Officer
 
 
 
WFC Limited Partnership
 
 
 
By WFC of South Carolina, Inc.,
 
as sole general partner
 
 
 
 
By
/s/ Janet Lewis Matricciani


 
Janet Lewis Matricciani
Chief Executive Officer









-8-



--------------------------------------------------------------------------------



Schedule 1.1


Commitments


July 12, 2016 continuing through and including March 30, 2017


Name of Lender
Commitments
Commitment Percentage
Wells Fargo Bank, National Association
$
165,000,000


35.87%
Bank of Montreal
$
105,000,000


22.83%
Bank of America, N.A.
$
130,000,000


28.26%
Texas Capital Bank, National Association
$
25,000,000


5.43%
First Tennessee Bank National Association
$
35,000,000


7.61%
Total
$
460,000,000







March 31, 2017 and thereafter
Name of Lender
Commitments
Commitment Percentage
Wells Fargo Bank, National Association
$
130,000,000


35.14%
Bank of Montreal
$
85,000,000


22.97%
Bank of America, N.A.
$
105,000,000


28.38%
Texas Capital Bank, National Association
$
20,000,000


5.41%
First Tennessee Bank National Association
$
30,000,000


8.11%
Total
$
370,000,000


 











-9-

